department of the treasury internal_revenue_service te_ge eo examination sec_1 commerce street mc 4920dal dallas tx tax_exempt_and_government_entities_division number release date dae jul062017 taxpayer_identification_number person to contact employee identification_number employee telephone number uil last date for filing a petition with the tax_court certified mail -return receipt requested dear a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective september 20xx our adverse determination was made for the following reasons organizations described in sec_501 of the code and exempt under sec_501 of the code must be both organized and operated exclusively for exempt purposes you have failed to produce documents or otherwise establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 of the code the regulations thereunder and revrul_59_95 1959_1_cb_627 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 if you have not already filed these returns and the agent has not provided you instructions for converting your previously filed form_990 to form_1120 you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these coults where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street n w washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director exempt_organizations examinations enclosures publication department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations date septernber taxpayer_identification_number form tax_year s ended person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail --return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree ifyou agree with our proposal please sign the enclosed form6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form6018 we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established rs procedures such as the formal appeals process the taxpayer_advocate can’t reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer year period ended xx xx tax identification_number explanations of items issue whether revenue code irc sec_501 facts continues to qualify for tax exempt status under internal december 20xx with an effective date of september 20xx ' was most recently granted tax exempt status under sec_501 on original exempt status was granted on november 20xx with an effective date of july 20xx the internal_revenue_service examined 20xx and on october 20xx the irs issued a final adverse determination revoking its recognition of states tax_court adverse determination was retroactive to vs commissioner docket no xxxx-xxx dated august xx 20xx the incorporation date of july 20xx tax-exempt status revocation of exempt status was upheld in united activities during the years 20xx- former president of who passed away in april 20xx submitted a new form_1023 application_for recognition of exemption under c of the internal_revenue_code on september 20xx in this application on page question 2c did you or did an organization to which you are a successor previously apply for tax exemption under sec_501 or any other section of the code the no box was checked this appears to contradict the fact that this organization was previously exempt was selected for an examination for years ending december 20xx and december 20xx on march 20xx the irs contacted message on april the initial appointment letter and information_document_request idr was sent for a tentatively scheduled appointment on april on april via telephone and left a _ contacted irs and requested the appointment be a board member of left a message that they needed rescheduled to may 20xx on may to reschedule the initial appointment this initial appointment was changed to may 20xx the agent arrived at the taxpayer's location but no one from the organization was present on may certified letters were sent to both addresses these letters were subsequently returned as unclaimed and refused respectively another board member contacted the irs indicating that he would like to on june cooperate and provide all requested information an appointment with the irs was scheduled and held june is currently not conducting any appointment during a brief interview activities a subsequent meeting was scheduled for july on july called to state that he would not have the information requested until 3pm on july as a result appointment was cancelled however and at the irs office by july 20xx did not have any of the requested information available for initial assured the irs that all requested information would be mailed home and business indicated that as of august 20xx the irs still has not received any of the information requested numerous requests were made and has failed to provide the information requested in our information document requests the information was requested as a part of our examination to determine form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer whether or not the organization is operating in the manner stated in its application_for recognition of exemption and to determine if the income and expenses have been correctly reported on the forms for the periods ending december 20xx december 20xx year period ended xx 311xx tax identification_number law section i of the income_tax regulations provides in part that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its tax exempt status failure to comply with our request for information could result in the loss of your tax-exempt status conclusion revocation is being proposed because of sec_1_6033-2 of the income_tax regulations which requires an organization to provide the information requested in order to make a determination on the organization’s exempt status described in internal_revenue_code sec_501 therefore exempt status under sec_501 should be revoked effective september 20xx should this revocation either be agreed to or upheld form_1120 u s_corporation income_tax return must be filed starting with tax period ending december 20xx in addition contributions to deductible to donors as charitable_contributions as defined in sec_170 finally all assets of has not complied with the requirements will no longer be must be distributed to other entities qualifying under sec_501 as designated in your articles of incorporation note if you are planning to appeal the proposed revocation please refer to publication which is enclosed appeal should contain statement of facts declared true under penalties of perjury please refer to publication page for example of statement signed under penalties of perjury form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
